Docket No. 104922.


                              IN THE
                      SUPREME COURT
                                 OF
                 THE STATE OF ILLINOIS




SANTOS ALVAREZ et al., Indiv. and on Behalf of All Others
Similarly Situated, Appellants, v. MARIA PAPPAS, Treasurer and
        ex-officio Collector of Cook County, Illinois, Appellee.

                    Opinion filed April 17, 2008.



   JUSTICE GARMAN delivered the judgment of the court, with
opinion.
   Chief Justice Thomas and Justices Freeman, Fitzgerald, Karmeier,
and Burke concurred in the judgment and opinion.
   Justice Kilbride dissented, with opinion.

                              OPINION

    Plaintiffs are the owners of various parcels of real estate in Cook
County. In 2005, they filed a class action complaint against defendant
treasurer, alleging that they had made duplicate payments of their real
estate taxes and seeking a return of their money. Most of the plaintiffs
had paid taxes in escrow to their respective lenders. When plaintiffs
received their tax bills, they paid them, apparently unaware that their
lenders were also paying the same bills, resulting in the taxes being
paid twice. The earliest duplicate payments were made in 1990.
Defendant filed a motion to dismiss under section 2–619(a)(5) of the
Code of Civil Procedure (735 ILCS 5/2–619(a)(5) (West 2006)),
alleging that the five-year statute of limitations contained in section
20–175 of the Property Tax Code (Code) (35 ILCS 200/20–175
(West 2006)) had expired and that plaintiffs’ request for a refund was,
therefore, untimely. The circuit court of Cook County agreed and
dismissed plaintiffs’ complaint. The appellate court affirmed the circuit
court’s judgment. 374 Ill. App. 3d 39.

                            BACKGROUND
    A complete statement of the facts in this case is contained in the
appellate court’s opinion. Briefly, plaintiffs filed their complaint in
September 2005, alleging that they had overpaid their taxes and
seeking a refund. The complaint contained six counts, alleging causes
of action for (1) conversion; (2) violation of equal protection and due
process; (3) unlawful taking without just compensation; (4) unjust
enrichment; (5) violation of the Uniform Disposition of Unclaimed
Property Act (Unclaimed Property Act) (765 ILCS 1025/1 et seq.
(West 2006)); and (6) violation of state pensioners’ rights.
    In their complaint, plaintiffs alleged that defendant was the only
county treasurer in the state who refused to refund duplicate tax
payments when the refunds were requested more than five years after
the payment had been made. Plaintiffs alleged that defendant lacked
authority to collect the duplicate taxes or to disburse them to taxing
districts. They further alleged that defendant had knowledge at the
time plaintiffs made their payments that no taxes were then due and
owing. As stated, defendant filed a motion to dismiss the complaint on
the grounds that the five-year statute of limitations contained in
section 20–175 of the Code had expired. The circuit court agreed and
dismissed the complaint. The appellate court affirmed. 374 Ill. App.
3d 39.
    In the appellate court, plaintiffs argued that their overpayments
were not tax payments and were thus not subject to section 20–175.
They further argued that their request for a return of the payments
were not claims for a “refund.” They also argued that the payments
constituted tangible property subject to the Unclaimed Property Act.
The appellate court rejected all of these contentions. The court also
found that a reading of the language of section 20–175, together with
the legislative history of the statute, demonstrates that plaintiffs’ tax
payments were overpayments of their taxes and were therefore subject


                                  -2-
to the statute of limitations contained therein. 374 Ill. App. 3d at 48.
This court granted plaintiffs’ petition for leave to appeal (210 Ill. 2d
R. 315(a)). We now affirm the judgment of the appellate court.

                             ANALYSIS
                       I. Standard of Review
    The question of whether a cause of action was properly dismissed
under section 2–619(a)(5) of the Code of Civil Procedure is reviewed
de novo. Ferguson v. City of Chicago, 213 Ill. 2d 94, 99 (2004). We
are also called upon in this case to interpret section 20–175 of the
Code. The interpretation of a statute is a question of law that is
subject to de novo review. Wisniewski v. Kownacki, 221 Ill. 2d 453,
460 (2006).

                                     II
    Section 20–175 of the Code provides in pertinent part:
             “If any property is twice assessed for the same year, or
        assessed before it becomes taxable, and the erroneously
        assessed taxes have been paid either at sale or otherwise, or
        have been overpaid by the same claimant or by different
        claimants, the County Collector, upon being satisfied of the
        facts in the case, shall refund the taxes to the proper claimant.
        *** A claim for refund shall not be allowed unless a petition
        is filed within 5 years from the date the right to a refund
        arose.” (Emphasis added.) 35 ILCS 200/20–175 (West 2006).
    This section provides an exception to the voluntary payment
doctrine. Under that doctrine, a taxpayer may not recover taxes that
are voluntarily paid, even if the taxing body imposed or assessed the
taxes illegally. Such taxes may be recovered only if the recovery is
authorized by statute. Getto v. City of Chicago, 86 Ill. 2d 39, 48
(1981). This court has explained the doctrine as follows:
             “ ‘It has been a universally recognized rule that money
        voluntarily paid under a claim of right to the payment and with
        knowledge of the facts by the person making the payment
        cannot be recovered back on the ground that the claim was
        illegal. It has been deemed necessary not only to show that the


                                  -3-
        claim asserted was unlawful, but also that the payment was
        not voluntary; that there was some necessity which amounted
        to compulsion, and payment was made under the influence of
        such compulsion.’ ” Getto, 86 Ill. 2d at 48-49, quoting Illinois
        Glass Co. v. Chicago Telephone Co., 234 Ill. 535, 541
        (1908).
   It is undisputed that plaintiffs requested a refund of their duplicate
payments more than five years after they were paid to defendant.
Thus, if section 20–175 applies to plaintiffs’ payments, any refund
requests are barred.

                                   III
    In an effort to remove their duplicate payments from the operation
of section 20–175, plaintiffs argue that their payments were not “tax
payments.” They reason that they were simply mistaken payments of
property tax assessments that had already been satisfied. According to
plaintiffs, their making duplicate payments was no different than if
they had inadvertently given defendant too much money or had left
cash on the counter at defendant’s office. Such funds belong, not to
defendant, but to the taxpayer, and the monies should be returned.
Thus, plaintiffs reason, such payments would not constitute tax
payments and a return of those funds would not be a “refund.” The
appellate court rejected this argument, declining to characterize
plaintiffs’ payments as anything other than tax payments. Recognizing
that they have cited little authority for their argument, plaintiffs
contend that they should not have the burden of showing their right to
a return of their duplicate payments. They attempt to shift that burden
to defendant, arguing that at the time they made their payments, their
taxes had already been paid and defendant was aware of that fact.1


   1
     In reviewing plaintiffs’ first amended complaint, we note an allegation
that plaintiff Phillip Douglas paid the second installment of his 1998
property taxes on October 22, 1999. His escrow agent then paid the same
installment on November 1, 1999. Thus, it is not accurate to say that each
plaintiff paid his or her taxes at a time when no taxes were due. However,
because the escrow agents would have paid plaintiffs’ taxes with money
collected from plaintiffs, we do not find the timing of the payments to be

                                    -4-
Thus, they argue, defendant had no authority to accept payments for
taxes that were not then due and no authority to transmit those
payments to the taxing districts.
     Plaintiffs cite this court’s decision in Gannaway v. Barricklow,
203 Ill. 410 (1903), as support for their position. Gannaway,
however, is not analogous to plaintiffs’ situation. In Gannaway, the
plaintiff, who was administrator of an estate, was summoned before
the county board of review and informed that the decedent had failed
to pay property taxes for the years 1898 to 1901. The total of the
taxes allegedly owed was $75.64. Faced with the threat of a 10%
penalty if the taxes were not paid by a certain date, the plaintiff paid
the taxes. The plaintiff then discovered that no assessment had been
entered on the assessor’s book and that no taxes had been levied or
extended. He filed suit to recover the money he had paid. The county
treasurer admitted that he had no claim to the money, but argued that
the plaintiff’s payment was a voluntary payment of a tax and could not
be recovered. A jury rendered a verdict for the plaintiff. This court
affirmed, finding that the treasurer had no authority to collect or
receive the money from the plaintiff. It was not a tax and did not
appear on any book as a tax. In addition, the court concluded that
because the taxing districts had not levied the tax, the money could
not be distributed to them and, in fact, the money did not belong to
them. The voluntary payment doctrine did not apply because the
money paid by the plaintiff was not a tax. The court noted that the
money was in the treasurer’s hands without authority of law; thus, it
belonged to the plaintiff and the treasurer was equitably bound to
refund it. Gannaway, 203 Ill. at 412-13.
     In the case at bar, there is no claim that the taxes were not levied
or extended. Plaintiffs do not contend that the tax bills they received
were improper in any way. Their sole claim is that because the taxes
had already been paid, nothing was owed on the tax bills and,
therefore, the payments were something other than tax payments.
     Plaintiffs argue that section 20–170 of the Code (35 ILCS
200/20–170 (West 2006)) supports their description of their payments




significant.

                                  -5-
as inadvertent payments rather than payment of taxes. That section is
entitled “Double Payment” and provides:
             “When taxes on a property have been paid more than once
         for the same year, by different claimants, the county collector
         shall report to the county clerk all surplus taxes so received,
         together with the names of the claimants. Certified copies of
         the report, or the county clerk’s record thereof, shall be prima
         facie evidence in all courts of the payment of tax on the
         property therein described for the year or years mentioned.
         The township collectors shall report to the county collector
         taxes paid more than once, by different claimants for the same
         year, and the county collector shall report to the county
         clerk.” 35 ILCS 200/20–170 (West 2006).
    Plaintiffs seize upon the word “surplus” as meaning that no taxing
district has a right to rely on the payments or receive them. Plaintiffs
also believe that section 20–170 “implicitly” directs that these surplus
funds are not to be distributed to taxing districts and could not have
been included in any district’s levied amount. According to plaintiffs,
these surplus payments are not treated as tax payments and they
reason that their duplicate payments should also not be treated as tax
payments. We note that plaintiffs cite no authority for their
interpretation of section 20–170. That section simply contains a
reporting requirement. The reports sent to the county clerk may then
be used as prima facie evidence in court of payment of “tax” on
particular parcels of real estate. The very use of the word “tax” by
section 20-170 in describing the double payments undercuts plaintiffs’
argument that such payments are not taxes.
    The Code does not treat excess property tax payments as
nonpayments or as payments of something other than a tax; rather,
such payments are described as “overpayments” of taxes. The
legislature anticipated that there will be situations in which taxpayers
may overpay their taxes and it has provided mechanisms to obtain a
refund of those taxes. For example, section 21–60 (35 ILCS
200/21–60 (West 2006)) of the Code, entitled “Refund of
overpayment; accelerated billing,” provides that in any county which
uses accelerated billing, if a taxpayer pays more in estimated taxes
than is due for the entire year as shown on the actual tax bill, the
county collector “shall refund the amount of the overpayment to the

                                  -6-
person who paid the estimated installments.” Section 20–175 also
describes certain excess payments as “overpayments.”
     In support of its characterization of plaintiffs’ payments as
overpayments of their taxes, the appellate court cited a United States
Supreme Court decision, United States v. Dalm, 494 U.S. 596, 108
L. Ed. 2d 548, 110 S. Ct. 1361 (1990). That case involved a taxpayer
who paid gift tax on certain payments she had received. Later, the
Internal Revenue Service (IRS) determined that the taxpayer should
have paid income tax instead. After petitioning the tax court for a
redetermination and settling with the IRS, the taxpayer sought refund
of the amount she had paid in gift tax. However, the statute of
limitations had expired and the district court rejected the taxpayer’s
contention that her suit was timely under the doctrine of equitable
recoupment. The court of appeals reversed. The Supreme Court
affirmed the district court. In a footnote responding to a point made
by Justice Stevens in dissent, the Court stated that there was no
difference between a “refund of overpaid gift taxes” and a “claim for
recovery of a tax overpayment.” The Court noted that the statute
applied to claims for refund of a tax “overpayment.” According to the
Court, the commonsense interpretation of “overpayment” is that “a
tax is overpaid when a taxpayer pays more than is owed, for whatever
reason or no reason at all.” Dalm, 494 U.S. at 609 n.6, 108 L. Ed. 2d
at 562 n.6, 110 S. Ct. at 1368 n.6.
     In determining the meaning of undefined terms in a statute, a court
may turn to the dictionary for assistance. People ex rel. Daley v.
Datacom Systems Corp., 146 Ill. 2d 1, 15 (1991). Webster’s
dictionary defines “overpayment” as: “payment in excess of what is
due.” Webster’s Third New International Dictionary 1609 (1986).
Plaintiffs do not dispute that they paid more than was due on their
taxes.
     We reject plaintiffs’ attempt to characterize their payments as
something other than tax payments and conclude that plaintiffs’
payments are properly characterized as overpayments of their property
taxes. In addition, as did the appellate court, we also reject plaintiffs’
argument that their request for return of their money was not a claim
for a “refund.” Black’s Law Dictionary defines “refund” as “[t]he
return of money to a person who overpaid, such as a taxpayer who
overestimated tax liability or whose employer withheld too much tax

                                   -7-
from earnings.” Black’s Law Dictionary 1307 (8th ed. 2004). Since
plaintiffs requested a return of their overpaid taxes, their claims are for
a refund of their taxes.

                                    IV
     Plaintiffs also argue that their payments constituted tangible
personal property subject to the Unclaimed Property Act. Plaintiffs
claim that defendant violated that law by failing to turn the money
over to the state Treasurer. The Unclaimed Property Act requires
persons who are in possession of abandoned tangible and intangible
personal property belonging to another to timely remit the property to
the state Treasurer. Property is presumed abandoned if it is unclaimed
by the owner for a period of five years. 765 ILCS 1025/2 (West
2006). Thereafter, the state assumes custody of the property and is
responsible for its safekeeping. 765 ILCS 1025/14 (West 2006). The
state Treasurer is required to publish notice to the owner of the
property that all claims to the property must be directed to the state.
765 ILCS 1025/12 (West 2006). Ownership of the property remains
with the owner and never vests in the state. Canel v. Topinka, 212 Ill.
2d 311, 327 (2004), quoting Presley v. City of Memphis, 769 S.W.2d
221, 223-24 (Tenn. App. 1988).
     Plaintiffs rely on Canel; however, that reliance is misplaced. In
Canel, the issue was whether the state could retain dividends issued
on shares of stock that were presumed abandoned and delivered to the
state. This court held that the state could not retain the dividends
because they were the private property of the owner of the stock.
Canel, 212 Ill. 2d at 323-24. The difference between the situation in
Canel and plaintiffs’ case is that, in Canel, the owner of the stock did
not transfer ownership of the stock to the state. Here, plaintiffs did not
retain ownership of their funds; they transferred ownership to
defendant. Plaintiffs’ payments of the taxes were made pursuant to tax
bills sent to them by defendant. They did not just leave money on a
counter somewhere. Plaintiffs intended to pay the amounts they did,
they intended to pass title to the funds to defendant, and they intended
those payments to be applied to the tax bills they had received. That
plaintiffs were mistaken in believing that the tax bills had not
otherwise been paid does not change the character of the payments.
Although plaintiffs argue that defendant had no authority to receive or

                                   -8-
retain their overpayments, they cite no authority for this proposition.
The Property Tax Code mandates that defendant, as county collector,
mail tax bills to property owners. 35 ILCS 200/20–5 (West 2006).
Tax payments received by the county collector in Cook County must
be disbursed on a monthly basis upon receipt to the taxing districts.
See 35 ILCS 200/20–140 (West 2006). Section 20–145 imposes a
monetary penalty for willful failure to disburse tax monies as required.
35 ILCS 200/20–145 (West 2006). We find nothing improper in
defendant’s acceptance of plaintiffs’ payments.
    We also reject plaintiffs’ claim that the Estrays and Lost Property
Act (765 ILCS 1020/0.01 et seq. (West 2006)) applies to their
payments. Section 27 of that Act requires that any finder of lost
money must notify the owner, if his or her identity is known, and
return the money to the owner. 765 ILCS 1020/27 (West 2006).
Plaintiffs argue that defendant knew the identity of those who made
the payments at issue here, but made no effort to return the funds to
plaintiffs. This argument lacks merit. Plaintiffs did not lose their
money. They intended to pay their money to defendant with the
expectation that defendant apply the money to their respective
property tax bills.

                                    V
     We now turn to the question of whether plaintiffs’ claims for
refund are barred. This requires us to construe section 20–175 of the
Code. The principles guiding our analysis are familiar. The primary
objective in construing a statute is to ascertain and give effect to the
intent of the legislature. General Motors Corp. v. State of Illinois
Motor Vehicle Review Board, 224 Ill. 2d 1, 13 (2007). All other rules
of statutory construction are subordinate to this cardinal principle. In
re Detention of Lieberman, 201 Ill. 2d 300, 312 (2002), citing
Sylvester v. Industrial Comm’n, 197 Ill. 2d 225, 232 (2001). In
determining legislative intent, the first step is to examine the language
of the statute, which is the most reliable indicator of the legislature’s
objectives in enacting a particular law. Yang v. City of Chicago, 195
Ill. 2d 96, 103 (2001). The statutory language must be afforded its
plain, ordinary, and popularly understood meaning. People ex rel.
Sherman v. Cryns, 203 Ill. 2d 264, 279 (2003). Where the language
is clear and unambiguous, the statute must be given effect as written

                                  -9-
without resort to further aids of statutory construction. Krautsack v.
Anderson, 223 Ill. 2d 541, 553 (2006). In construing a statute, we
presume that the legislature did not intend absurdity, inconvenience or
injustice. Burger v. Lutheran General Hospital, 198 Ill. 2d 21, 40
(2001).
    The General Assembly amended the predecessor to section
20–175 in 1975 to add the words regarding overpaid taxes. Pub. Act
79–184, §1, eff. October 1, 1975. Prior to that amendment, the
statute, section 286 of the Revenue Act of 1939, was entitled “Refund
of erroneous payment–Appeal.” It provided in relevant part as
follows:
             “If any real or personal property shall be twice assessed
         for the same year, or assessed before it becomes taxable, and
         the taxes so erroneously assessed shall have been paid either
         at sale or otherwise, or have been twice paid by different
         claimants, the circuit court, on petition of the person paying
         same, or his agent, and being satisfied of the facts in the case,
         shall direct the county collector to refund such taxes and
         deduct the amount thereof, pro rata, from the moneys due the
         various taxing bodies or their legal successors ***.”
         (Emphasis added.) Ill. Rev. Stat. 1973, ch. 120, par. 767.
    Plaintiffs cite cases which they say demonstrate that section
20–175 applies only in cases of erroneous assessment. All but one of
these cases, however, were decided many years prior to the 1975
amendment at issue here. Accordingly, those cases do not address the
meaning of the current version of the statute. Plaintiffs do cite two
postamendment cases. One case is Belt Ry. Co. of Chicago v. Hynes,
157 Ill. App. 3d 697 (1987). There, a railroad company filed an action
for refund of taxes paid to the county. Pursuant to law, the state taxed
the railroad’s operating property and the county taxed all other real
estate, known as “noncarrier real estate.” The plaintiff railroad claimed
that it had paid both taxes on the same land. The appellate court
determined that the railroad had sued the wrong entity, as the land had
been classified by the state as noncarrier real estate and, if any refund
was due, it was from the state, not the county. The court did find
merit in the railroad’s allegation that the county had issued two
identification numbers to the same parcel of land and had taxed it
twice. The court opined that this would entitle the railroad to recovery

                                  -10-
under former section 286. Belt Ry. Co., 157 Ill. App. 3d at 698-99.
This case does not support plaintiffs’ argument, as it does not stand
for the proposition that the statute does not apply to overpayments of
taxes.
     The second case plaintiffs cite is Stuart Town Homes Corp. v.
Rosewell, 176 Ill. App. 3d 59 (1988). There, the plaintiff, owner of a
common parcel of real estate used for the benefit of individual
townhouse owners, brought an action for recovery of taxes, alleging
that the common parcel had been twice assessed, once to plaintiff and
once to each owner’s individual tax parcel. The plaintiff claimed that
it was owed a refund under former section 286. The appellate court
rejected this argument, noting that the plaintiff had failed to allege
facts in its complaint demonstrating that the property had been twice
assessed. The court noted that the record showed that the property
was listed only once under its legal description and permanent index
numbers. Rosewell, 176 Ill. App. 3d at 62. We fail to see how this
case supports plaintiffs’ argument.
     Plaintiffs argue that the plain language of section 20–175 of the
Code demonstrates that the statute applies only to tax payments made
due to erroneous assessments of property. According to plaintiffs, the
clause referring to taxes that have been overpaid is not an independent
clause; rather, it modifies the preceding clause that refers to taxes paid
on property that has been twice assessed or on property before it
becomes taxable. Defendant argues, on the other hand, that the plain
language of section 20–175 applies to overpayments of property
taxes, as well as to payments made pursuant to the erroneous
assessment of property. Defendant also points to the title of section
20–175 as proof of the legislature’s intent. The section is entitled
“Refund for erroneous assessments or overpayments.” Indeed, the title
of a statute may provide guidance as to the meaning of the statutory
language if the title sheds light on some ambiguous word or phrase in
the statute; it cannot limit the plain meaning of the text. Land v. Board
of Education of the City of Chicago, 202 Ill. 2d 414, 430 (2002).
Here, we note that the title contains the word “or,” suggesting that
section 20–175 encompasses two separate categories of payments: (1)
payments pursuant to erroneous assessments, and (2) overpayments
of taxes.


                                  -11-
    We disagree with defendant’s argument that the plain language of
the statute supports her interpretation of section 20–175. Instead, we
agree with plaintiffs that the clause that says “or have been overpaid
by the same claimant or by different claimants” modifies the preceding
clause regarding the erroneous assessment of taxes. This is not the end
of our analysis, however. In determining the General Assembly’s
intent, we may consider not only the language of the statute, but also
the purpose and necessity for the law, the evils sought to be remedied,
and the goals to be achieved. Cryns, 203 Ill. 2d at 280.
    Clearly, the legislature, in amending former section 286, intended
to change the statute’s meaning. The word “overpaid” is broader than
the phrase “twice paid.” One can overpay one’s taxes, yet not have
paid them twice. By the same token, anyone who has “twice paid” his
or her taxes where only one payment was due has, by definition,
overpaid the taxes. The inclusion of the word “overpaid” would seem
to indicate that the General Assembly intended to broaden the scope
of former section 286. In addition, the amendment changed the words
“twice paid by different claimants” to “overpaid by the same claimant
or by different claimants.” This, too, indicates an intent to broaden the
scope of the statute. The plain language of section 20–175 does not,
however, give effect to this apparent intent. For instance, it is difficult
to see how taxes paid pursuant to an erroneous assessment can also
be overpaid. It is not the fact that taxes have been overpaid in that
situation that is important; it is the fact that (1) the assessment was
erroneous, and (2) the taxes were not owed and should not have been
paid at all. Taxes paid pursuant to an erroneous assessment are simply
“paid.” In construing a statute, we presume that the legislature did not
intend absurd, inconvenient, or unjust results. Vine Street Clinic v.
Healthlink, Inc., 222 Ill. 2d 276, 282 (2006). While the word
“overpaid” is broader than “twice paid,” reading section 20–175 to
encompass only overpayments of erroneously assessed taxes does not
make sense. Because of these concerns, we find that the meaning of
the language of the statute is unclear and ambiguous. We look,
therefore, to the statute’s legislative history to resolve the ambiguity
and to discern the legislature’s true intent in amending the statute.
    As we have noted, the predecessor to section 20–175 was
amended in 1975 to add the “overpaid” language. The amendment
originated as House Bill 184. In discussing the bill, Representative

                                   -12-
Schlickman stated that “House Bill 184, as it was originally
introduced, created a new paragraph in the Revenue Act providing for
a refund by the county collector in case any installment of real estate
taxes is paid twice in error. It was the opinion of the Cook County
Collector that instead of adding a new amendment to the Revenue
Code, that an existing *** paragraph should be amended.” 79th Ill.
Gen. Assem., House Proceedings, March 19, 1975, at 12-13
(statements of Representative Schlickman). Later, Representative
Schlickman noted that the bill “concerns itself with the problem that
confronts real estate property taxpayers who *** have paid an
installment twice ***. Presently, there is no statutory authority in the
Revenue Act by which county collectors can make refund of over-
payment by taxpayers.” 79th Ill. Gen. Assem., House Proceedings,
March 20, 1975, at 48 (statements of Representative Schlickman). In
the Senate debate on the bill, Senator Moore stated, “House Bill 184
provides for refunds by the county collector in cases where an
installment of real estate taxes has been paid twice in error. *** This
does give the county collector the authority to refund such payments.
*** [T]here’s nothing on the books now that allows them to do it.”
79th Ill. Gen. Assem., Senate Proceedings, May 15, 1975, at 227
(statements of Senator Moore).
    The legislative history thus confirms that in amending the
predecessor to section 20–175, the General Assembly intended to
broaden the scope of the statute to include overpayments of property
taxes without regard to whether those overpayments were pursuant
to erroneous assessments. To adopt plaintiffs’ reading of the statute
would deprive property owners whose overpayment of their taxes
does not involve an erroneous assessment of the ability to obtain a
refund. Refunds would only be allowed in the limited circumstances
provided in section 21–60 the Code. That section applies where a
taxpayer has paid more real estate taxes in the first installment than is
owed for the entire year. Section 21–60 allows a refund of the
overpaid taxes. That section applies only in counties that have
accelerated billing. 35 ILCS 200/21–30 (West 2006). Refunds of
overpayment of taxes that fall within the scope of section 20–175 are
not included in section 21–60. Thus, in many, if not most, cases,
taxpayers would not be able to receive refunds of overpaid taxes due
to the existence of the voluntary payment doctrine. Yet, the purpose

                                  -13-
of the amendment was to remedy an omission in the property tax laws
and give taxpayers the right to claim refunds of their overpaid taxes.
To give effect to the language of the statute, as written, would defeat
the remedial purpose of the amendment. Accordingly, we conclude
that, to give effect to the legislature’s intent, we must construe section
20–175 as permitting refunds of overpaid taxes, regardless of whether
any erroneous assessment of property is involved. Accordingly,
plaintiffs’ overpayment of their taxes are subject to section 20–175
and their claims for refund are barred because they were made more
than five years after plaintiffs made the overpayments. As this court
noted in Sundance Homes, Inc. v. County of Du Page, 195 Ill. 2d 257,
267 (2001), the right to request a refund of taxes generally accrues at
the time the taxes are paid.
    We are not unsympathetic to the plaintiffs’ predicament. They paid
taxes that were not owed and the voluntary payment doctrine, which
is often harsh in its application, precludes them from receiving a
refund absent statutory authority. It is unfortunate that plaintiffs did
not realize their error sooner. However, the legislature has established
a mechanism for obtaining a refund of overpaid taxes and taxpayers
must comply with its terms to receive a refund.
    We therefore conclude that plaintiffs’ complaint was properly
dismissed as untimely.

                            CONCLUSION
     For the reasons stated, we conclude that plaintiffs’ claims for
refunds of their overpaid taxes are subject to the limitations period set
forth in section 20–175 of the Code and that their action for refunds
is therefore time-barred. The judgment of the appellate court, which
affirmed the judgment of the circuit court, is affirmed.

                                                               Affirmed.

     JUSTICE KILBRIDE, dissenting:
     I believe the language of section 20–175 of the Property Tax Code
is clear and unambiguous. The plain language of the statute applies
only to tax payments based on erroneous assessments. Plaintiffs’


                                  -14-
claims for a refund of their duplicate tax payments do not involve
erroneous assessments. Therefore, section 20–175 does not apply to
these circumstances, and the circuit court erred in dismissing plaintiffs’
complaint. Accordingly, I respectfully dissent.
     In this case, the defendant filed a motion to dismiss plaintiffs’
complaint under section 2–619(a)(5) of the Code of Civil Procedure
(735 ILCS 5/2–619(a)(5) (West 2006)). Defendant asserted that
plaintiffs’ request for a refund of their duplicate tax payments was
untimely because the five-year limitations period in section 20–175 of
the Property Tax Code had expired. Thus, the only issue is whether
section 20–175 applies in these circumstances to bar a refund of
plaintiffs’ duplicate property tax payments. The issue presents a
question of statutory construction.
     The primary goal in construing a statute is to determine and give
effect to the legislature’s intent. Metzger v. DaRosa, 209 Ill. 2d 30,
34-35 (2004). The best indication of the legislature’s intent is the
statutory language, given its plain and ordinary meaning. People ex
rel. Ryan v. Agpro, Inc., 214 Ill. 2d 222, 226 (2005), quoting Caveney
v. Bower, 207 Ill. 2d 82, 87-88 (2003). When the language of a statute
is plain and unambiguous, we must apply it as written without resort
to aids of statutory construction. Krautsack v. Anderson, 223 Ill. 2d
541, 553 (2006). We will not depart from the plain language of a
statute by reading into it exceptions, limitations, or conditions not
expressed by the legislature. People ex rel. Department of
Professional Regulation v. Manos, 202 Ill. 2d 563, 568 (2002).
     Section 20–175 provides in pertinent part:
             “If any property is twice assessed for the same year, or
         assessed before it becomes taxable, and the erroneously
         assessed taxes have been paid either at sale or otherwise, or
         have been overpaid by the same claimant or by different
         claimants, the County Collector, upon being satisfied of the
         facts in the case, shall refund the taxes to the proper claimant.
         *** A claim for refund shall not be allowed unless a petition
         is filed within 5 years from the date the right to a refund
         arose.” 35 ILCS 200/20–175 (West 2006).
     According to its plain language, section 20–175 applies only to the
claims identified by the introductory clause, “[i]f any property is twice


                                  -15-
assessed for the same year, or assessed before it becomes taxable.”
The plain language, therefore, applies only to erroneous assessments.
The following word, “and,” indicates additional conditions for a
refund of payments based on erroneous assessments. The remaining
language provides, as additional conditions for a statutory refund, that
the erroneously assessed taxes have been paid at sale or otherwise, or
have been overpaid by the same claimant or different claimants.
    The majority appears to agree that the plain language of section
20–175 supports plaintiffs’ argument that it applies only to payments
based on erroneous assessments. Slip op. at 11-12. The majority even
asserts that “[t]o give effect to the language of the statute, as written,
would defeat the remedial purpose of the amendment.” Slip op. at 14.
When statutory language is clear, however, we are required to give
effect to the statute as written. Krautsack, 223 Ill. 2d at 553. The
majority’s failure to construe the statute according to its plain
language is inconsistent with our rules of statutory construction.
    The plain language of section 20–175 is limited to the refund of
erroneously assessed taxes. Plaintiffs’ claims do not involve erroneous
assessments. Rather, they are based on the inadvertent duplicate
payments of property taxes. The plain language of section 20–175
does not apply to this case. Accordingly, I believe that the circuit
court erred in granting defendants’ motion to dismiss based on section
20–175.
    Given the facts of this case and the majority’s view of the apparent
ambiguity in the statute, the legislature may wish to amend section
20–175. The plaintiffs diligently paid their property taxes, and it may
be viewed as fundamentally unfair to deny them a refund of the
duplicate payments. The legislature may certainly wish to provide a
mechanism for seeking a refund in these circumstances or alter the
five-year limitation period in the statute. Those decisions are for the
legislature, however. We are bound to construe the statute according
to its plain language. The plain language of the statute shows that
section 20–175 does not apply here. Accordingly, I respectfully
dissent.




                                  -16-